United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 23, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51007
                         Summary Calendar



QUENTIN LARRY GOODMAN,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-03-CV-218-JN
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Quentin Larry Goodman seeks a certificate of appealability

(“COA”) to appeal the district court’s denial of his 28 U.S.C.

§ 2254 petition, in which he sought to challenge his 60-year

sentence for aggravated robbery with a deadly weapon.      He argues

that the district court was unable to conduct an independent

review of his ineffective-assistance-of-counsel claim because the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-51007
                                 -2-

state habeas record submitted to the district court was

incomplete.

     To obtain a COA, Goodman must make a substantial showing

of the denial of a constitutional right.   Miller-El v. Cockrell,

537 U.S. 322, 336 (2003).   When, as here, the district court

dismisses a petition on the merits, the petitioner must show

“that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000).    This threshold

inquiry does not require a showing that the appeal will succeed.

Miller-El, 537 U.S. at 337.   Rather, this court looks to the

district court’s application of the Antiterrorism and Effective

Death Penalty Act (“AEDPA”) to the petitioner’s constitutional

claims and asks whether the district court’s resolution of those

claims was debatable among jurists of reason.    Id. at 336, 341.

     Goodman has made the requisite showing.    Ineffective-

assistance-of-counsel claims are evaluated under the two-prong

test enunciated in Strickland v. Washington, 466 U.S. 668 (1984).

In this case, the district court concluded that Goodman satisfied

the first prong of Strickland; however, the district court

concluded that he failed to show Strickland prejudice.     In

reaching that determination, the district court found that

Goodman failed to present evidence to contradict the state habeas

court’s findings concerning the negative impact of information
                             No. 03-51007
                                  -3-

contained in a sheriff’s investigative report on the affidavit

Goodman produced in support of his claim.

       Under the AEDPA, the district court is required to “give

full consideration to the substantial evidence [a] petitioner

put[s] forth in support of [his] case.”       Miller-El, 537 U.S. at

340.    In this case the district court could not have given full

consideration to the affidavit Goodman provided in support of

his ineffective-assistance-of-counsel claim because the district

court did not have a complete record before it.       A review of

the sheriff’s investigative report, on which the state habeas

court relied in discounting the affidavit, would have been

critical to making a determination as to whether the state

habeas court’s application of Strickland v. Washington, 466 U.S.

668 (1984) was reasonable.

       Goodman has provided this court with a copy of the sheriff’s

investigative report.    However, the effect of this report on

Goodman’s claim is an issue which is better addressed in the

first instance by the district court.       Accordingly, we grant

Goodman’s motion for COA, vacate the district court’s order,

and remand this case for further consideration.       On remand, the

district court should be provided with a copy of the sheriff’s

investigative report.

       GRANT COA; VACATE JUDGMENT; REMAND FOR FURTHER

CONSIDERATION.